Title: To James Madison from William Anderson, 24 February 1807
From: Anderson, William
To: Madison, James



Dear Sir
Botetourt County February the 24th. 1807.

This day I recd. a letter from the Right Revd. James Madison on the Subject of my application to the Government for to be appointed a surveyor in the Western country; by which he informs me that he has learned by a late communication with you, that I have not applied through the proper channel; & that the office which I have Solicited the Government for; is in the gift of the surveyor General.  Thinking that the Executive nominated or appointed the officers to fill such places, I wrote to you by the last Mail & inclosed a letter of commendation from the honorable Creed Taylor.  I also wrote a similar letter to Genl. Moore, one of our Senators from Virginia; & inclosed to him a letter of Recommendation from a number of the most Respectable citizens of this county.
I am not so happy as to be acquented with the Surveyor General, or to know who the gentleman is, but as you have the letters of Recommendation from Bishop Madison And the honle. Creed Taylor (if such a request is not improper) I wish you to mention my case to the Surveyor General & Shew him the above papers; if you do not feel at liberty to do this, please to give them to General Moore, or if he has left Washington, to some other gentleman whom you think would be a proper person to lay them before the Surveyor General.  Expecting that at this time you are much engaged in business I am sorry that I had to trouble you again on this subject.  Let me succeed or not, in geting the office I have Solicited the government for, be assured you have my warmest wishes for your present & future happiness. I am Sir with esteem your friend And Humble Servt.

Wm. Anderson


NB.  If I should so far meet with the approbation of the Surveyor General as to make it Necessary for me to see him, on being informed of this I would immediately pay him a Visit.
On Reflection I believe it was improper for me to Request you to give up the papers of Recommendation which you have to any person as they are directed to you  as I have wrote in haste I hope you will accept this appology.


WA

